         Case 5:19-cv-04924-JMG Document 48 Filed 11/20/20 Page 1 of 21




                     THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


CHRISTA FISCHER, et al.,

         Plaintiffs,
                                                        Civil Action No. 5:19-cv-04924-JMG
 v.

FEDERAL EXPRESS CORPORATION, et al.

         Defendants.



                  PLAINTIFFS’ SUPPLEMENTAL BRIEF SUPPORTING
                          CONDITIONAL CERTIFICATION


                                        INTRODUCTION

       Pursuant to the Court’s October 23, 2020 Order (ECF No. 46), Plaintiffs respectfully

submit this Supplemental brief in support of Plaintiffs’ Motion for Conditional Collective

Certification (ECF No. 24). This federal court has jurisdiction over this action as a single, unified

proceeding that is challenging a uniform employment policy under a federal statute that explicitly

contemplates representative actions covering similarly situated employees.

       Plaintiffs filed in the home state of one defendant, FedEx Ground Packaging System, Inc.

(Ground). If the employees who worked for Ground were formally employed by Ground, then

there would be no problem. However, the problem lies in the relationship/scheme that Defendants,

Federal Express Corporation (Express) and Ground created. Defendant Ground is an employer

subject to the requirements of the FLSA. Defendant Express has taken the position that it is exempt

from the requirements of the FLSA under the Railway Labor Act. Def.’s Answer, ECF No. 27.

Therefore, rather than Defendant Ground employing Security Specialists directly (because they
         Case 5:19-cv-04924-JMG Document 48 Filed 11/20/20 Page 2 of 21




would be required to pay overtime under the FLSA), Defendant Express employed Security

Specialists and contracted the Security Specialists’ services to Defendant Ground. Defendants

have created a remarkable scheme that strips Security Specialists of any FLSA protections because

these Defendants cannot be sued together; under this scheme Defendants claim that Express is not

subject to personal jurisdiction in Pennsylvania, and Ground is not subject to personal jurisdiction

in Tennessee. There is no easy solution, for there is no one jurisdiction where both Defendants are

subject to general jurisdiction. If it is not Pennsylvania, then it cannot be Tennessee for the same

reasons, leaving Plaintiffs with no proper venue to bring their FLSA claims. The law cannot

countenance such a result.

       Nothing in the FLSA, the Constitution or the Federal Rules of Civil Procedure imposes any

such limitation on a defendant-employer’s jurisdiction in a federal representative action. To the

contrary, a careful examination of these sources strongly reinforces the opposite conclusion: where

a uniform employment policy is challenged in a federal court under a federal statute that explicitly

contemplates representative actions of similarly situated employees, the claims can, and should,

proceed in a single, unified proceeding.

       Moreover, this discussion is premature to decide at this stage. Plaintiffs have already

survived Defendants’ motion to dismiss on the joint employment issue. See Order Denying

Defendant’s Motion to Dismiss, ECF No. 23. Since then, nothing has changed. The Parties have

not engaged in full discovery and Defendants have obstructed Plaintiffs’ efforts to discovery

information outside the narrow scope of conditional certification. Therefore, a ruling on the merits

of joint employment would be premature.




                                                 2
         Case 5:19-cv-04924-JMG Document 48 Filed 11/20/20 Page 3 of 21




                                           ARGUMENT

   I.      PLAINTIFF HAS MET THE BURDEN REQUIRED FOR CONDITIONAL
           CERTIFICATION.

        Under the FLSA, an action may be maintained “by any one or more employees for and in

behalf of himself or themselves and other employees similarly situated.” 29 U.S.C. § 216(b).

“Being similarly situated . . . means that one is subjected to some common employer practice that,

if proved, would help demonstrate a violation of the FLSA.” Belt, et al. v. P.F. Chang’s China

Bistro, Inc., No. 18-cv-3831, 2020 WL 3829026 at *3 (E.D. Pa. July 8, 2020) (citations omitted).

Cases are conditionally certified under the FLSA when plaintiffs demonstrate the existence of a

group of “similarly situated” employees. See 29 U.S.C. § 216(b). Courts in the Third Circuit have

adopted a two-step approach to certification of FLSA collective actions.

        At the first step, Plaintiffs need only make a “modest factual showing” to “produce some

evidence, beyond pure speculation, of a factual nexus between the manner in which the employer’s

alleged policy affected her and the manner in which it affected other employees.” Zavala v. Wal

Mart Stores Inc., 691 F.3d 527, 536 n.4 (3d Cir. 2012). The conditional certification decision is

made using a “fairly lenient standard.” Belt, 2020 WL 3829026, at *3.

        Plaintiffs have more than satisfied the lenient first-stage burden of providing evidence that

Defendants have a uniform and nationwide practice of misclassifying and failing to pay overtime

to Security Specialists like Plaintiff Fischer. All Security Specialists were classified as salaried

exempt employees, when they should have been classified as non-exempt employees entitled to

overtime wages. The Court should grant Plaintiffs’ motion for conditional class certification and

authorize Plaintiffs to disseminate their proposed notice and approve the proposed methods of

distribution to potential class members.




                                                 3
           Case 5:19-cv-04924-JMG Document 48 Filed 11/20/20 Page 4 of 21




          All of Defendants’ Security Specialists have the same primary job duties, are subject to the

same highly-standardized policies and practices, are paid and classified the same way, are provided

similar training, and experience substantially similar employment conditions. The purpose of

conditional certification is to notify potential class members that they may have claims before their

claims fall victim to the running of the statute of limitations. This court has previously noted that

“[a]lthough this stage is known as ‘conditional certification,’ it ‘is not really a certification.’” Id.

The individuals who receive the court-approved notice will only become parties once they file

their written consent with the court. Id. “‘Conditional certification, therefore, is not a true

certification, but rather an exercise of a district court’s discretionary authority to oversee and

facilitate the notice process.’” Id. (citations omitted).

    II.      NO JURISDICTIONAL LIMITATIONS APPLY TO THIS CASE THAT MAY
             RESTRICT THE SCOPE OF A COLLECTIVE ACTION.

          Congress enacted the FLSA’s collective action mechanism to ensure uniform wage

standards throughout the nation by encouraging “efficient resolution in one proceeding.” Hoffman-

La Roche Inc. v. Sperling, 493 U.S. 165, 170 (1989). Despite this long history of national FLSA

collective actions, employers like Defendants here have recently begun to argue that the

Constitution prohibits federal courts from exercising specific personal jurisdiction over employers

with respect to the claims of any would-be opt-in plaintiffs who worked outside the state where

the federal court is located. The consequences of this claimed limitation are extraordinary.

Defendants’ position, if accepted, would “splinter most nationwide collective actions, trespass on

the expressed intent of Congress, and greatly diminish the efficacy of FLSA collective actions as

a means to vindicate employees’ rights.” Swamy v. Title Source, Inc., No. 17-1175, 2017 WL

5196780 at *2 (N.D. Cal. Nov. 10, 2017).




                                                    4
         Case 5:19-cv-04924-JMG Document 48 Filed 11/20/20 Page 5 of 21




       The impetus for employers’ newly proposed constitutional limitation is the Supreme

Court’s 2017 decision in Bristol-Myers Squibb Co. v. Superior Court of California, 137 S. Ct.

1773 (2017). Bristol-Myers held that the California state courts lacked specific personal

jurisdiction over a defendant with respect to state-law personal injury claims of nonresident

plaintiffs that arose entirely outside of California. Id. at 1782. Bristol-Myers broke no new

constitutional ground. Rather, by its own terms, it applies “settled principles regarding specific

jurisdiction.” Id. at 1781. Nonetheless, seizing on superficial parallels, employers now insist that

federal courts are powerless to exercise specific personal jurisdiction over employers with respect

to the claims of any plaintiffs who worked outside the state where the federal court is located.

       For the reasons explained here, employers’ proposed limitation is meritless. Every shred

of available evidence—the plain text of the FLSA, the legislative history, and the long-settled

understanding of the FLSA and due process limitations—points toward Congress’ unyielding

desire to unify collective actions in a single proceeding. See 29 U.S.C. § 216(b); Hoffman-La

Roche, 493 U.S. at 170.

       First, the FLSA explicitly targeted employers engaged in interstate—as opposed to entirely

localized—commerce. 29 U.S.C. §§ 203(b), 206, 207. Recognizing that “broad coverage is

essential to accomplish the goal of outlawing from interstate commerce goods produced under

conditions that fall below minimum standards of decency,” courts have “consistently construed

the Act liberally to apply to the furthest reaches consistent with congressional direction.” Tony and

Susan Alamo Found. v. Sec’y of Labor, 471 U.S. 290, 396 (1985) (internal citations omitted).

       The FLSA permits collective actions without any geographical limitation. Congress

authorized suits by aggrieved employees “for and in behalf of himself or themselves and other

employees similarly situated” without any further qualification. 29 US.C. § 216(b). The statute in




                                                 5
           Case 5:19-cv-04924-JMG Document 48 Filed 11/20/20 Page 6 of 21




no way limits claims to in-state plaintiffs. See id.; Seiffert v. Qwest Corp., No. 18-70-GF, 2018

WL 6590836, at *3 (D. Mont. Dec. 14, 2018; Swamy, 2017 WL 5196780 at *2.

       The legislative history is equally unequivocal. As the Supreme Court has recognized,

Congress provided the collective action mechanism with two primary goals in mind: (1) lowering

individual costs to vindicate rights by the pooling of resources; and (2) the efficient resolution of

common issues of law and fact arising from the same alleged discriminatory activity in one

proceeding. See Hoffman-La Roche Inc., 493 U.S. at 170. Testimony from the congressional debate

floor describes the collective action mechanism as “a common-sense and economical method of

regulation” that “puts directly into the hands of the employees who are affected by violation the

means and ability to assert and enforce their own rights,” thereby ensuring they “will not suffer

the burden of an expensive lawsuit.” Brooklyn Sav. Bank v. O’Neil, 324 U.S. 697 n.16 (1945)

(quoting 83 Cong. Rec. 9,264 (1938)).

       The text and legislative history of the FLSA both point in the same direction: Congress

implemented the collective action procedure into the FLSA to encourage efficient resolution of

these claims in one proceeding, regardless of where the employees who opted to join the suit were

located.

       Defendants’ proposed limitation also conflicts with settled practice and established

precedent under the law. Accepting Defendants’ proposed interpretation would require implicitly

overturning nearly every major precedent addressing FLSA collective actions in this Circuit in

which the collective action included opt-in plaintiffs who worked for an employer not subject to

general jurisdiction outside the forum state. Defendants’ current position necessarily embraces the

astonishing position that for nearly 80 years, no one noticed that defendants’ due-process rights




                                                 6
          Case 5:19-cv-04924-JMG Document 48 Filed 11/20/20 Page 7 of 21




were supposedly being routinely violated.1 That is reason enough to be extremely skeptical of

employers’ proposed innovation. See Martin v. Hunter’s Lessee, 1 Wheat. 304, 326 (1816)

(rejecting a proposed constitutional limitation in light of the fact that no one “ever breathed a

judicial doubt on the subject…until the present occasion”); Mussat v. IQVIA, Inc., 953 F.3d 441,

445 (7th Cir. 2020) (“Decades of case law show that” employers’ novel limitation on federal

courts’ personal jurisdiction over FLSA collective actions “has not been the practice of the federal

courts.”).

         Neither does the Constitution impose any such limitation. In federal court, personal

jurisdiction is governed by the Fifth Amendment Due Process Clause, not the Fourteenth

Amendment, which was at issue in Bristol-Myers. “Those strictures of fourteenth amendment due

process analysis which attempt to prevent encroachment by one state upon the sovereignty of

another do not apply with equal force to the adjudication of a federal claim in a federal court.”

Max Daetwyler Corp. v. R. Meyer, 762 F.2d 290, 294 (3d Cir. 1985). Instead, the Fifth Amendment

due-process inquiry “focus[es] more on the national interest in furthering the policies of the law(s)

under which the plaintiff is suing.” Pinker v. Roche Holdings Ltd., 292 F.3d 361, 371 (3d Cir.

2002). Maintaining a single FLSA collective action in federal court implicates no federalism

concerns.

         The Fifth Amendment imposes “a general fairness test incorporating International Shoe’s

requirement that ‘certain minimum contacts’ exist . . . ‘such that maintenance of the suit does not

offend traditional notions of fair play and substantial justice.’” Daetwyler, 762 F.2d at 293 (citing

International Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). “[T]he defendant’s conduct and


1
 In fact, Defendant Federal Express Corporation itself failed to assert this supposed Constitutional right in at least
one other putative FLSA collective action. See Def.’s Answer to Complaint in Mitchell v. Federal Express Corporation,
No. 16-cv-03172, ECF No. 16 (D. Md. Aug. 24, 2017). In its Answer, Defendant never contests personal jurisdiction
of a nationwide FLSA collective action in Maryland, a state where it is not subject to general jurisdiction.


                                                          7
         Case 5:19-cv-04924-JMG Document 48 Filed 11/20/20 Page 8 of 21




connection with the forum State [must be] such that he should reasonably anticipate being haled

into court there.” World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980). Due

process ensures that a defendant will not be subject to jurisdiction in a state solely as a result of

“random, fortuitous, or attenuated contacts.” J. McIntyre Machinery, Ltd. v. Nicastro, 564 U.S.

873, 905 (2011) (citing Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985)).

       Personal jurisdiction under the Fifth Amendment can exist whenever a defendant has

sufficient minimum contacts with the United States as a whole. “Under the national contacts

theory, the proper inquiry in determining personal jurisdiction in a case involving federal rights is

one directed to totality of a defendant’s contacts throughout the United States. . . The hallmark of

the theory is that ‘it is not the territory in which a court sits that determines the extent of its

jurisdiction, but rather the geographical limits of the unit of government of which the court is a

part.” Daetwyler, 762 F.2d at 293-94 (internal citations omitted). The national contacts approach

makes sense in light of the fundamental difference between state and federal courts, because “all

federal courts, regardless of where they sit, represent the same federal sovereign,”—the United

States—“not the sovereignty of a foreign state government.” Sloan v. General Motors LLC, 287

F.Supp.3d 840, 859 (N.D. Cal. 2018). This is appropriate here, as the Fifth Amendment due

process inquiry “focus[es] more on the national interest in furthering the policies of the law(s)

under which the plaintiff is suing.” Pinker, 292 F.3d at 371.

       This Court has previously determined that the Fifth Amendment cannot apply because the

FLSA does not authorize nationwide service of process, so the inquiry must depend upon the

Fourteenth Amendment. See Weirbach v. Cellular Connection, LLC, 2020 WL 4674127 (E.D. Pa.

Aug. 12, 2020). However, nothing in the Federal Rules of Civil Procedure or any other source

suggests that opt-in plaintiffs in an FLSA collective action must comply with service of process




                                                 8
         Case 5:19-cv-04924-JMG Document 48 Filed 11/20/20 Page 9 of 21




requirements at all. Federal Rule of Civil Procedure 4 is therefore satisfied when the named

plaintiff(s) effectuate service of process. Rule 4 contains only one operative command: “[a]

summons must be served with a copy of the complaint.” Fed.R.Civ.P. 4(c)(1). “Serving a

summons” establishes personal jurisdiction over a defendant who is subject to the jurisdiction of

a court of general jurisdiction in the state where the district court is located.” Id. 4(k)(1)(A). These

provisions were fully satisfied when Plaintiff Fischer served her Complaint and summons on

Defendants.

        Rule 4 does not require that every opt-in plaintiff who files a consent to join the action

must separately and individually satisfy Rule 4’s service of process requirements. Rule 4 instead

is better read to require only that named plaintiffs effectuate service of process and, under Rule

4(k)(1)(A), establish personal jurisdiction under state law. Only the named plaintiff(s) must serve

the Complaint with the summons. Id. 4(c)(1). Opt-in plaintiffs, by contrast, simply file notices of

consent to join. 29 U.S.C. § 216(b). That is because opt-in consent forms are not “complaints”

under Rule 4(c)(1). See also Rule 7(a) (specifying complaints as “allowed pleadings,” but leaving

out opt-in forms). Instead, these consent forms are “written notice[s]” under Rule 5(a)(1)(E), which

must be served consistent with the service requirements of Rule 5 rather than those of Rule 4. See

Rule 5(b). Accordingly, filing a notice of consent does not independently trigger any obligation to

serve (or re-serve) process or independently establish personal jurisdiction. See Drabkin v. Gibbs

& Hill, 74 F.Supp. 758, 762 (S.D.N.Y. 1947) (“The filing of the written consent to become a party

is not a prerequisite to the issuance of the summons by the Clerk of the Court under [Federal Rule

of Civil Procedure Rule 4].”).

        These rules explain why “[i]n an FLSA collective action…there has never been a

requirement that each individual opt-in plaintiff…achieve individual service of process upon the




                                                   9
        Case 5:19-cv-04924-JMG Document 48 Filed 11/20/20 Page 10 of 21




defendant.” Hammond v. Floor and Décor Outlets of America, Inc., No. 19-cv-01099, 2020 WL

2473717, at *15 (M.D. Tenn. May 13, 2020). The text of Rules 4 and 5 impose no such obligation.

And without any textual requirement that opt-in plaintiffs satisfy service of process, Rule

4(k)(1)(A)’s limits on effective service (including any required analysis of state law personal

jurisdiction limitations) simply do not enter the picture. In FLSA collective actions, “[j]urisdiction

over the defendant is obtained by the service of the summons issued by the Clerk after the filing

of the complaint.” Drabkin, 74 F. Supp. at 762. No additional steps by the opt-in plaintiffs are

required.

       Opt-in plaintiffs in collective actions do not stand alone in this regard. Other forms of

aggregate litigation come in many shapes and sizes. The Federal Rules frequently do not require

added parties to satisfy the prerequisites of service of process or personal jurisdiction. One prime

example are Rule 23 class members. Absent class members are considered parties, at least for

some purposes. Devlin v. Scardelleti, 536 U.S. 1, 9-10 (2002). But nothing in Rule 4 suggests that

absent class members must individually satisfy service of process and state law personal

jurisdiction requirements. Mussat, 953 F.3d at 447.

       The absence of any independent service of process requirement for these parties was no

oversight by Congress or the drafters of the Federal Rules of Civil Procedure. The personal

jurisdiction analysis occurs at the level of the suit, and there is only one lawsuit here. See, e.g.,

Aiuto v. Pub. SuperMarkets, Inc., 2020 WL 2039946, at *5 (N.D. Ga. Apr. 9, 2020); Hammond,

2020 WL 2473717, at *14. Collective actions, like their modern-day Rule 23 class-action cousins,

are single lawsuits brought by named representatives. Mass tort cases, like the one proposed in

Bristol-Myers, are an amalgamation of individual suits. This difference is significant because the

personal jurisdiction analysis occurs “at the level of the suit.” Morgan v. U.S. Xpress, Inc., No.




                                                 10
         Case 5:19-cv-04924-JMG Document 48 Filed 11/20/20 Page 11 of 21




3:17-cv-00085, 2018 WL 3580775, at *5 (W.D. Va. July 25, 2018). As the Court explained in

Bristol-Myers, “the suit” must “arise[e] out of or relat[e] to the defendant’s contacts with the

forum.” 137 S. Ct. at 1780. “The suit,” in this case, is a FLSA collective action. And such suits

arise out of and relate to a defendant’s contacts with the forum when the named representatives’

claims have the requisite connection to that forum. FLSA collective actions are a creature of federal

law—and a law that explicitly contemplates collective, representative actions. None of the Bristol-

Myers federalism concerns apply to such federal law actions. Bristol-Myers is best understood as

prohibiting state courts from deciding state law claims that have nothing to do with the forum state.

         The FLSA explicitly contemplated that these would be representative actions with

plaintiffs who would have to affirmatively opt-in to join the lawsuit. Through the Portal-to-Portal

Act of 1947, Congress added the requirement that “[n]o employee shall be a party plaintiff to any

such action unless he gives his consent in writing to become such a party and such consent is filed

in the court in which such action is brought.” Ch. 52, § 5(a), 61 Stat. 84, 87 (codified at 29 U.S.C.

§ 216(b)). Congress added this provision to codify the existing practice of so-called “spurious class

actions,” or opt-in representative actions recognized by the contemporaneous version of Rule 23.

Knepper v. Rite Aid Corp., 675 F.3d 249, 257 (3d Cir. 2012).2

         Opt-in plaintiffs in representative litigation need not serve process in large part because

they have never been understood to be required to separately establish personal jurisdiction in the

first place. Because of their representative nature, collective actions do not require individualized


2
  Historical practice strongly supports the conclusion that opt-in plaintiffs in representative actions need not
independently establish federal jurisdiction. See Zachman v. Erwin, 186 F. Supp. 681, 689 (S.D. Tex. 1959) (“The
ability of other persons similarly situated to intervene without regard to jurisdictional limitations applicable to the
original parties is the raison d’etre of the spurious class suit.”); Union Carbide & Carbide Corp. v. Nisley, 300 F.2d
561, 588-89 (10th Cir. 1961) (spurious class actions “obviate the jurisdictional requirements” where “there are
numerous persons who have claims or defenses that involve a common question of law or fact”); Hunter v. S. Indem.
Underwriters, 47 F. Supp. 242, 243-44 (E.D. Ky. 1942) (spurious class actions allow similarly situated individuals
“to participate by intervention without independent grounds of jurisdiction”); Shipley v. Pittsburgh & Lake Erie R.R.
Co., 70 F. Supp. 870, 974-75 (W.D. Pa. 1947); McGrath v. Tadayasu Abo, 186 F.2d 766, 770-71 (9th Cir. 1951).


                                                         11
          Case 5:19-cv-04924-JMG Document 48 Filed 11/20/20 Page 12 of 21




treatment of each plaintiff.3 Ultimately, none of the federalism concerns or traditional factors

supporting due process limitations on personal jurisdiction (fairness, convenience, and state

sovereignty) support dividing collective actions in the way Defendants suggest. It makes perfect

sense, then, that there is nothing in the rules requiring FLSA opt-in plaintiffs to separately comply

with Rule 4’s service of process requirements.

         Bristol-Myers is entirely consistent with this premise. Bristol-Myers engaged in the specific

jurisdiction analysis on a plaintiff-by-plaintiff basis because the case “arose in the context of

consolidated individual suits.” Mussat, 953 F.3d at 446. The consolidation procedure employed by

the California courts “has no analogue in the Federal Rules of Civil Procedure.” Id. That is

certainly true where the law at issue is a state law tort claim, as was the case in Bristol-Myers. The

individualized nature of each plaintiff’s suit and the extraordinary federalism concerns at issue

explain why Bristol-Myers analyzed specific jurisdiction on a plaintiff-by-plaintiff basis.

However, the same concerns are not at issue here, where a federal law explicitly provides for

representative actions of similarly situated individuals.

         Additionally, there is nothing random, fortuitous, or attenuated about Defendants being

hauled into court in the Eastern District of Pennsylvania. Defendants are in federal court answering

for violations of federal law. Defendants can appeal any adverse judgment to the United States

Court of Appeals and Supreme Court. And, Defendants remain free to seek a change of venue if

they believe the litigation should proceed elsewhere. See 28 U.S.C. §§ 1391, 1404. Defendants

have not done so because there is no better venue. Instead, Defendants invoke a categorical




3
  “[T]he use of representative testimony to establish class-wide liability has long been accepted.” Monroe, 860 F.3d
at 408. Instead, the testimony of the representative plaintiffs “may be considered representative proof on behalf of the
whole class.” Id. at 400. Employers can hardly complaint about the burden of litigating opt-in plaintiffs’ claims in any
particular court when the vast majority of opt-ins will not even be required to present evidence at trial.


                                                          12
        Case 5:19-cv-04924-JMG Document 48 Filed 11/20/20 Page 13 of 21




constitutional limitation that, if accepted, would make it impossible to bring a single collective

action anywhere.

       Specific jurisdiction requires an “affiliation between the forum and the underlying

controversy, principally, [an] activity or an occurrence that takes place in the forum State…”

Goodyear Dunlop Tires Ops., S.A. v. Brown, 564 U.S. 915, 919 (2011) (internal citations omitted).

In Bristol-Myers, that affiliation was absent, as most plaintiffs were not California residents, were

not prescribed the drug in California, did not purchase the drug in California, did not ingest the

drug in California, and were not injured by the drug in California. Bristol-Myers, 137 S. Ct. at

1781. But unlike the out of state plaintiffs in Bristol-Myers, the opt-in plaintiffs who worked for

Defendants outside of Pennsylvania can point to far more. All plaintiffs, regardless of location,

suffered the same harm stemming from the same unlawful policy. And all plaintiffs enjoy the same

federal law statutory right to band together in a single proceeding, with one or more employees

representing the rest on identical claims. Defendants’ actions in each state stem from the same

uniform national policy. In addition, Defendant Express (the company without general

jurisdiction) contracted with Defendant Ground (the company with general jurisdiction) to receive

the Security Specialist services that are at issue here. Therefore, there is “an affiliation between

the forum and the underlying controversy.” Bristol-Myers Squibb, 137 S. Ct. at 1780.

       Absent any federalism concerns or unreasonable burden to the defendant, courts may

exercise personal jurisdiction over a defendant as to the suit as a whole where doing so would be

fair and convenient to the parties, promote judicial economy, and avoid piecemeal litigation. See

Action Embroidery Corp. v. Atlantic Embroidery, Inc., 368 F.3d 1174, 1181 (9th Cir. 2004);

United Mine Workers v. Gibbs, 383 U.S. 715, 724 (1966) (“Under the Rules, the impulse is toward

entertaining the broadest possible scope of action consistent with fairness to the parties.”). These




                                                 13
        Case 5:19-cv-04924-JMG Document 48 Filed 11/20/20 Page 14 of 21




same principles support the exercise of personal jurisdiction in an FLSA collective action based

on an “affiliation[n] between the forum and the underlying controversy” as a whole. Goodyear,

564 U.S. at 918 (citation omitted). Unlike a mass tort case, which is an amalgamation of individual

suits, collective actions are single, unified suits. Congress’ repeated use of the singular term

“action” in § 216(b) demonstrates Congress’s understanding that the named plaintiffs and opt-in

plaintiffs’ claims jointly constitute a single action—or a single “constitutional case.” ESAB Grp.

Inc. v. Centricut, Inc., 126 F.3d 617, 628 (4th Cir. 1997). And in collective actions, class wide

liability is established through the representative testimony of a small group of employees. Monroe

v. FTS USA, LLC, 860 F.3d 389, 408 (6th Cir. 2017). Defendants have a uniform and nationwide

practice of misclassifying and failing to pay overtime to Security Specialists.

       Despite the FLSA’s intended goals, Defendant implicitly advocates for duplicative

lawsuits even though the named plaintiffs, opt-in plaintiffs and the putative collective share the

same job duties, are subject to the same company-wide policies, and allege the same FLSA

violation of being misclassified. As Defendants would have it, instead of one nationwide

collective, Plaintiffs’ claims should be litigated in 50 separate states. Exercising jurisdiction would

be the most fair and convenient course for the parties. It would free the non-Pennsylvania

employees from the unfairness and inconvenience of having to bring new individual or state-

specific collective actions, and it would spare Defendants from the burden of defending dozens of

lawsuits, all of them asserting identical claims based on the same employment policy, exemptions

from the FLSA and joint employer theory. Additionally, it would spare the risk of inconsistent and

conflicting results depending on what state an individual worked in. This is an even greater risk

because in addition to the misclassification issue, there is also a joint employment issue.




                                                  14
        Case 5:19-cv-04924-JMG Document 48 Filed 11/20/20 Page 15 of 21




       Since Bristol-Myers was decided, some courts have rejected the applicability of Bristol-

Myers to FLSA collective actions. See O’Quinn v. Trans Canada USA Servs., No. 19-cv-00844 at

33-37 (S.D. W.Va. June 29, 2020) (declining to extend Bristol-Myers to FLSA collective action

context because the analysis is grounded at the level of the suit, and in FLSA collective actions,

“the suit is between the named plaintiff and the defendant,” and because no federalism concerns

exist); Waters v. Day & Zimmermann NPS, Inc., No. 19-11585, 2020 WL 2924031, at *4-5 (D.

Mass. June 2, 2020) (holding that when evaluating specific jurisdiction at the level of the suit,

FLSA collective actions are between the named plaintiff and defendant); Hammond, 2020 WL

2473717 (M.D. Tenn. May 13, 2020); Aiuto, 2020 WL 2039946, at *5; Turner v. Concentrix

Servs., No. 18-1072, 2020 WL 544705 (W.D. Ark. Feb. 3, 2020); Hunt v. Interactive Med.

Specialists, Inc., No. 19-13, 2019 WL 6528594 at *3 (N.D. W.Va. Dec. 4, 2019); Saenz v. Old

Dominion Freight Line, Inc., 2019 WL 6622840, at *5 (N.D. Ga. June 7, 2019); Mason v. Lumber

Liquidators, Inc., No. 17-4780, 2019 WL 2088609, at *6 (E.D.N.Y. May 13, 2019) (“This Court

finds more persuasive the reasoning of those courts that have declined to apply the Supreme

Court’s reasoning in Bristol-Myers to FLSA collective actions.”); Meo v. Lane Bryant, Inc., No.

18-6360, 2019 WL 5157024, at *12 (E.D.N.Y. Sept. 30, 2019) (“As a remedial statute, Congress

intended for nationwide FLSA collective actions. Applying Bristol-Myers to FLSA collective

actions would countermand that purpose.”); Seiffert v. Qwest Corp., No. 18-70, 2020 WL 6590836

(D. Mo. Dec. 14, 2018) (“This Court agrees … that the Supreme Court in Bristol-Myers did not

intend to restrict a federal court’s personal jurisdiction in FLSA collective actions authorized by

Congress.”)); Hospital Auth. Of Metro Gov’t of Nashville v. Momenta Pharms., Inc., 2018 WL

6378457 (M.D. Tenn. Dec. 5, 2018); Dennis v. IDT Corp., 2018 WL 5631102 (ND Ga. Oct. 18,




                                                15
           Case 5:19-cv-04924-JMG Document 48 Filed 11/20/20 Page 16 of 21




2018); Garcia v. Peterson, 319 F.Supp.3d 863, 880 (S.D. Tex. 2018); Swamy, 2020 WL 5196780);

Thomas v. Kellogg Co., 2017 WL 5256634, at *1 (W.D. Wash. Oct. 17, 2017).

           Further, other courts have taken the position that this inquiry is premature at this stage, and

that it is more appropriate to address this issue in a later procedural posture. See, e.g., Warren v.

MBI Energy Services, Inc., 2020 WL 5640617 (D. Colo. Sept. 22, 2020).

    III.      FEDEX EXPRESS AND FEDEX GROUND JOINTLY EMPLOY PLAINTIFFS.

           When arguing in favor of applying Bristol-Myers to FLSA collective actions, employers

assert that doing so does not offend the FLSA because employees remain free to sue employers in

a single collective action in the employer’s home state. 4 As is evidenced here, that is simply not

true. Many FLSA collective actions involve numerous defendants sued as joint employers. Such

multi-defendant cases have become more common in recent years as employers have balkanized

their operations in an attempt to minimize liability. See David Weil, The Fissured Workplace: Why

Work Became So Bad for So Many and What Can Be Done to Improve It 7, 76 (2014); Richard B.

Freeman, The Subcontracted Labor Market, 18 Labor and Employment Relations Association

Perspectives on Work 38, 38 (2014). As is evidenced here, unless all of the defendants are “at

home” and thus subject to general jurisdiction in the same forum, employees aggrieved by a

common unlawful practice cannot proceed in a single collective action anywhere.

    A. Legal Standard

           The joint employment standard determines when more than one employer is responsible

under the FLSA because both exert sufficient influence over a worker’s employment. The FLSA

defines the term “employ” to include the words “suffer or permit to work.” The test for an

employment relationship under the FLSA rests on “economic reality.” New York v. Scalia, 2020


4
 See Hardney v. ABC Phones of North Carolina, 2020 WL 948817 (D. N.J. Feb. 27, 2020) (granting defendant’s
motion to transfer to the district court where the defendant is headquartered as the proper venue).


                                                     16
        Case 5:19-cv-04924-JMG Document 48 Filed 11/20/20 Page 17 of 21




WL 5370871, at *2 (S.D.N.Y. Sept. 8, 2020). This means that rather than technical concepts and

isolated factors, it depends on the circumstances of the whole. Id.

       The joint employment doctrine distinguishes between vertical and horizontal joint

employment. The circumstances at issue in this case involve a potential horizontal joint

employment, which is when two (or more) employers are sufficiently associated with respect to

the employee so that they jointly employ. In a horizontal joint employment scenario, there is an

established employment relationship between the employee and both employers. The joint

employment analysis focuses on the relationship of the employers to each other.

       The test for horizontal employment is codified in 29 C.F.R. § 791.2(e). This states that

horizontal joint employers are “sufficiently associated” if:

       (1) there is an arrangement between them to share the employee’s services;
       (2) one employer is acting directly or indirectly in the interest of the other employer
       in relation to the employee; or
       (3) they share control of the employee, directly or indirectly, by reason of the fact
       that one employer controls, is controlled by, or is under common control with the
       other employer. Such a determination depends on all of the facts and
       circumstances…

29 C.F.R. § 791.2(e)(2) (emphasis added).

        Under any of these three definitions, Plaintiffs were jointly employed by Defendants

Express and Ground. They were ostensibly hired by and paid by Express, but performed services

for both Express and Ground facilities.

   B. Christa Fischer Has an Established Employment Relationship with Both FedEx
      Express and FedEx Ground

       Christa Fischer performed work for both Express and Ground. See Exhibit 1, Anthony

Wills’ Dep. 50:14- 52:21. Plaintiff Fischer’s supervisor, Anthony Wills, explained that Security

Specialists could be Field or Ground Security Specialists. Id. A Field Specialist can be assigned to

both Express and Ground facilities, whereas a dedicated Ground Specialist can only be assigned



                                                 17
        Case 5:19-cv-04924-JMG Document 48 Filed 11/20/20 Page 18 of 21




to Ground facilities. Id. However, Mr. Wills explained that Specialists may cover for each other

depending on vacation “or other reasons,” such as if there are no Field Specialists in a geographic

area, so a Ground Specialist would have to work in an Express facility “temporarily.” Id. at 52:6-

12. Mrs. Fischer worked in both Field and Ground Specialist positions during the statutory period.

Id. 50:14-21.

   C. FedEx Express and FedEx Ground Have an Arrangement to Share Security
      Specialists’ Services

       FedEx Express and Ground meet the 29 C.F.R. § 791.2(e)(2)(i) test of joint employment,

because they have an agreement to share these employees’ services. FedEx Ground does not

employ Security Specialists. Id. 145:21-146:10. FedEx Express employs all Security Specialists.

Id. Security Specialists work in Ground and Express facilities. Id. 50:14-52:21.

       There could be many reasons why FedEx decided to structure their business this way. One

reason may be to avoid the payment of overtime. FedEx Express is alleging exemption from FLSA

under Railway Labor Act. FedEx Ground is not similarly exempt from the FLSA. Therefore, if the

Courts find that FedEx Express is the sole employer of Security Specialists, even if they were

misclassified, they are not entitled to be paid overtime and FedEx faces no liability under the

FLSA. FedEx Ground can continue to have secure warehouses, permitting Security Specialists to

perform work for them, without having to pay them or worrying about being held liable for

overtime wages. FedEx Express similarly can continue to permit Security Specialists to work for

them without worrying about any potential liability for overtime wages.

   D. FedEx Express Acts Directly in the Interest of FedEx Ground in Relation to Security
      Specialists

       Although it is sufficient to prove horizontal joint employment once one element of 29

C.F.R. § 791.2(e)(2) has been met, as noted above FedEx Express and Ground meet all three of




                                                18
        Case 5:19-cv-04924-JMG Document 48 Filed 11/20/20 Page 19 of 21




the joint employment elements. FedEx Express and Ground meet the second element of the test

because FedEx Express acts directly in the interest of FedEx Ground in relation to the employment

of Security Specialists. Again, FedEx Ground does not employ Security Specialists. FedEx

Express employs Security Specialists, who they deploy to work at FedEx Ground hubs. When

FedEx Express assigns Security Specialists to their work sites, when they instruct Security

Specialists on how to perform their work at those sites, when they oversee and supervise the work

Security Specialists perform at those sites, they are acting directly in the interest of FedEx Ground.

   E. FedEx Ground and FedEx Express Share Control of Security Specialists

       Finally, the third element of the horizontal joint employment test has been met because

FedEx Ground and FedEx Express share control of Security Specialists. “Under this test, a person

who does not technically employ the employee may be considered a ‘joint employer’ if that person

benefits from the employee’s work and ‘actually exercises—directly or indirectly—one or more

indicia of control’ over the employee.” Kennedy v. Mountainside Pizza, Inc., 2020 WL 4454897

(D. Colo. May 14, 2020) (citing 29 C.F.R. § 791.2(a)(1), (3)). FedEx Express and Ground are

under common control.

       Furthermore, it is Plaintiffs’ position that should Express and Ground be found, in this case,

to be joint employers of the Plaintiffs, the jurisdictional issues disappear. Since the Court has

general jurisdiction over one of the joint employers (Ground) in the case, it has proper jurisdiction

over the case as a whole given the relationship of the two Defendants.

                                       CONCLUSION

       For the foregoing reasons, the Court should grant Plaintiffs’ Motion for Conditional

Certification.




                                                 19
       Case 5:19-cv-04924-JMG Document 48 Filed 11/20/20 Page 20 of 21




Dated: 11/20/2020                         Respectfully submitted,


                                          /s/ George E. Swegman
                                          George E. Swegman, Esquire
                                          Kelly A. Burgy, Esquire
                                          (Admitted Pro Hac Vice)
                                          The Law Offices of Peter T. Nicholl
                                          36 South Charles Street, Suite 1700
                                          Baltimore, MD 21201
                                          Phone No.: (410) 244-7005
                                          Fax No.: (410) 244-8454
                                          gswegman@nicholllaw.com
                                          kaburgy@nicholllaw.com

                                          /s/ Scott M. Pollins
                                          Scott M. Pollins, Esquire (PA Id No. 76334)
                                          Pollins Law
                                          303 W. Lancaster Avenue, Suite 1C
                                          Wayne, PA 19087
                                          Phone: 610-896-9909
                                          Fax: 610-896-9910
                                          scott@pollinslaw.com

                                          Attorneys for Plaintiffs




                                     20
        Case 5:19-cv-04924-JMG Document 48 Filed 11/20/20 Page 21 of 21




                               CERTIFICATE OF SERVICE

       I hereby certify that on this   20th day of November 2020, a true and correct copy of

Plaintiffs’ Supplemental Brief Supporting Conditional Certification, was served via this Court’s

ECF system, on the following attorneys for Defendants:

Frederick L. Douglas, Esquire (Admitted Pro Hac Vice)
Brandon Pettes, Esquire (Admitted Pro Hac Vice)
Barak J. Babcock, Esquire (#202720)
Federal Express Corporation
3620 Hacks Cross Road
Building B, 3rd Floor
Memphis, TN 38125
frederick.douglas@fedex.com
brandon.pettes@fedex.com
barak.babcock@fedex.com

Attorneys for Defendant, Federal Express Corporation

Benjamin J. Ferron, Esquire
FedEx Ground Package System, Inc.
1000 FedEx Drive
Moon Township, PA 15108
benjamin.ferron@fedex.com

Attorney for Defendant, FedEx Ground


                                                           /s/ George E. Swegman
                                                           George E. Swegman




                                              21
